Title: From Thomas Jefferson to David Gelston, 9 February 1806
From: Jefferson, Thomas
To: Gelston, David


                        
                            Sir,
                            Washington Feb. 9. 06.
                        
                        Your favor of Dec. 30. came to hand on the 3d. of Jan. but it was not till within these three days that I
                            recieved the two samples of wine from mr Jarvis. I conclude to take one of the pipes. tho there was no mark on the two
                            vials to refer each to it’s proper pipe, yet this can be done by the
                            colour of the wine. the one is a pale yellow. the other is pale also, but has a slight reddish tinge sufficiently
                            distinguishable to the eye. this latter is the one I prefer & ask the favor of you to have sent round by the first
                            vessel bound to this place or vicinity. so soon as you will be good enough to let me know the amount of duty & other
                            expences they shall be remitted to you. Accept my friendly salutations & assurances of esteem & respect.
                        
                            Th: Jefferson
                     
                        
                    